Citation Nr: 1744363	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for leg muscle pains, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ORDER

The claim of entitlement to service connection for major depressive disorder is dismissed.

The claim of entitlement to service connection for anxiety disorder is dismissed.

The claim of entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness, is dismissed.

The claim of entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness, is dismissed.

Entitlement to service connection for chronic fatigue syndrome is granted.


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claims for service connection for major depressive disorder, anxiety disorder, shortness of breath, and gastrointestinal problems.

2.  The Veteran has chronic fatigue syndrome that is at least as likely as not related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for major depressive disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for service connection for anxiety disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the claim for service connection for shortness of breath, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the claim for service connection for gastrointestinal problems, to include as due to an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from June 1988 to January 1992, including service in the Southwest Asia theater of action during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In October 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board observes that the September 2010 rating decision granted service connection for pseudofolliculitis barbae at 30 percent disabling.  In the October 2010 Notice of Disagreement (NOD), the Veteran did not disagree with the rating assigned.  However, he did indicate that he had a skin disorder other than pseudofolliculitis barbae.  The September 2010 decision was considered a full grant of the issue of service connection for a claimed skin disorder.  To the extent that the Veteran contends that he has a separate skin disorder distinct from his service-connected pseudofolliculitis barbae, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of service connection for a low back disorder, sleep disorder, headaches, dizziness, bilateral knee disorders, and leg muscle pains being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  VA's Duties to Notify and Assist

As the Board is dismissing the withdrawn claims, is granting service connection for chronic fatigue syndrome, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.

II.  Analysis 

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of service connection for major depressive disorder, anxiety disorder, shortness of breath, and gastrointestinal problems.  See October 2016 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for major depressive disorder, anxiety disorder, shortness of breath, and gastrointestinal problems, and they are dismissed.

B.  Service Connection

The Veteran contends that he has chronic fatigue syndrome related to his service in Iraq.  See, e.g., T. at 13.  He testified that he started experiencing fatigue and muscle aches during his service in Iraq.  Id.  He also testified that he currently takes medication for it.  Id. at 14.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The question for the Board is whether the Veteran has a current diagnosis of chronic fatigue syndrome; and, if so, whether it began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran has a current diagnosis of chronic fatigue syndrome that is etiologically related to his active service.

The Veteran's service treatment records (STRs) are silent for any treatment for, or diagnosis of, chronic fatigue syndrome.  His DD 214 confirms service in Southwest Asia from May to October 1991.  

A letter received in April 2010 from C.S., M.D., shows that the Veteran suffered from fatigue and insomnia.  A November 2010 letter from Dr. T.L. shows that the Veteran carried the diagnosis of chronic fatigue syndrome, which he diagnosed since seeing the Veteran that year.  

The Veteran was provided a VA examination in April 2011.  The examiner opined that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  They opined that his fatigue was likely secondary to his underlying depression.  They noted that the Veteran labs were normal.  The examiner noted the letters from Drs. C.S. and T.L.  The examiner opined that there was no rationale or documentation of diagnostic criteria being met for the diagnosis of chronic fatigue syndrome.  The examiner noted that an examination in July 2010 documented that the fatigue was due to depression.

Treatment records from Dr. T.L. dated in May 2013 and February 2014 show a diagnosis of chronic fatigue syndrome.  

When affording the Veteran the benefit-of-the-doubt, the evidence shows that he has a current diagnosis of chronic fatigue syndrome.  Although the VA examiner opined that the Veteran did not meet the criteria for a diagnosis, Dr. T.L. has diagnosed the Veteran with chronic fatigue syndrome.  The evidence does not show that Dr. T.L. is not competent or credible to provide a diagnosis of chronic fatigue syndrome.  Consequently, the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of chronic fatigue syndrome.  Therefore, when affording him the benefit-of-the-doubt, the Board concludes that the Veteran has chronic fatigue syndrome.  

As noted above, service connection is warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Chronic fatigue syndrome is a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2).  As per the diagnostic criteria, a 10 percent rating is warranted when symptoms are controlled by continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2016).  The Veteran testified that he takes medication for his chronic fatigue syndrome.  The evidence has not shown a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or affirmative evidence that his chronic fatigue syndrome is the result of his own willful misconduct or the abuse of alcohol or drugs.  

Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for chronic fatigue syndrome is, therefore, granted.



REMAND

A remand is necessary for the remaining issues.  The evidence suggests that the Veteran filed a claim for disability benefits from the Social Security Administration (SSA).  See, e.g., August 2011 psychological consultation.  As the Veteran's SSA records may be relevant to the issues on appeal, a remand is necessary to obtain them.  The evidence also shows that the Veteran has received private as well as VA treatment during this appeal.  On remand, updated treatment records should be obtained.  

Additionally, the Board also concludes that additional examinations are necessary.  Regarding the Veteran's low back, his STRs show that he complained of lower back pains in June 1989.  Post service treatment records have shown degenerative disc disease and arthritis.  An opinion from a private physician, Dr. T.L., shows that the Veteran's lower back pain problems were more likely that not a result of his military service.  However, a complete rationale was not provided.  As such, the Board concludes that a VA examination is warranted to determine if a currently diagnosed low back disorder is related to the Veteran's military service.

As for the Veteran's claimed sleep disorder, records show a current diagnosis of obstructive sleep apnea.  The Veteran testified that one of his physicians said it was possible that his sleep apnea was related to service.  T. at 6.  Therefore, the Board concludes that a VA examination is necessary to determine the etiology of his sleep apnea.  

Regarding the Veteran's headaches, his STRs show that he complained of headaches in August and December 1989.  As post-service treatment records have shown a diagnosis of migraines, the Board finds that a VA examination to determine whether his headaches are related to his military service is necessary.  

Concerning the Veteran's dizziness, he testified that his problems started during service.  T. at 9.  He testified that he was diagnosed with a condition related to dizziness.  Id. at 10.  In light of the Veteran's testimony, the Board concludes that a VA examination is necessary to determine if the Veteran has a current disorder; and, if so, whether such is related to his military service.  

Turning to the Veteran's knees, he was provided a VA examination in November 2011; a negative nexus opinion was provided.  The examiner noted that records from a private rheumatologist related to knee pain were not available for review.  As discussed below, the Board is directing that these rheumatologist's records be obtained.  Since the Board is requesting both the Veteran's SSA records and additional treatment records, the Board concludes that a new examination addressing the knees and leg muscles would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.
   
2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the Atlanta VA Medical Center; the rheumatologist referred to in a November 2011 knee examination; Drs. T.L. and C.S.; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examination(s) to determine the nature and etiology of any diagnosed low back, sleep, headache, dizziness, leg muscle, and bilateral knee disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner(s) is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed low back, sleep, headache, dizziness, leg muscle, and bilateral knee disorders had their onset in service or are related to the Veteran's service, to include whether sleep, headache, dizziness, and bilateral knee disorders are due to an undiagnosed illness (i.e., are chronic in nature but not attributable to a known clinical diagnosis).  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examination(s) comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Georgia Department of Veterans Services


Department of Veterans Affairs


